  Case 2:16-cr-00013-LGW-BWC Document 57 Filed 04/30/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 UNITED STATES OF AMERICA

        v.                                                 CASE NO.: 2:16-cr-13

 JOSEPH A. MINCEY,

                Defendant.


                                           ORDER

       Defendant Joseph Mincey (“Mr. Mincey”) submitted a letter to the Court inquiring about

whether he is still represented by his prior counsel, and, if not, whether he is represented by new

counsel. Doc. 56. Mr. Mincey’s counsel in this matter, Mr. Reid Zeh, was appointed to represent

Mr. Mincey in this criminal case in accordance with the Criminal Justice Act (the “CJA”). Under

the CJA, Mr. Zeh was appointed to represent Mr. Mincey from his initial appearance through

appeal, if any Mr. Mincey pursued an appeal. 18 U.S.C. § 3006A(c). Mr. Mincey was convicted

and sentenced in this matter in 2016 and 2017, respectively. Docs. 44, 49. The record in this

matter shows that Mr. Mincey did not appeal his conviction or sentence. Therefore, the criminal

proceedings have concluded, and Mr. Mincey is no longer represented by his appointed counsel,

Mr. Zeh. Additionally, the Court has not appointed any other attorney to represent Mr. Mincey. If

Mr. Mincey is requesting appointed counsel in this or some other proceeding, he must submit a

motion making that request and should state the basis for any such request.
Case 2:16-cr-00013-LGW-BWC Document 57 Filed 04/30/20 Page 2 of 2




   SO ORDERED, this 30th day of April, 2020.




                              BENJAMIN W. CHEESBRO
                              UNITED STATES MAGISTRATE JUDGE
                              SOUTHERN DISTRICT OF GEORGIA




                                       2
